Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 1 of 30




                      IN THE UNITED STATES COURT
                    FOR THE DISTRICT OF PUERTO RICO



     NOEL I. REYES-MUÑOZ; OLGA I.
     RAMOS-CARRASQUILLO

         Plaintiffs,

               v.

     PUERTO RICO AQUEDUCT AND             CIV. NO.: 19-2131 (SCC)
     SEWER AUTHORITY;
     ENVIRONMENTAL PROTECTION
     AGENCY,

         Defendants



                    OMNIBUS OPINION AND ORDER

       Plaintiffs Noel I. Reyes-Muñoz and Olga I. Ramos-

    Carrasquillo (collectively, “Plaintiffs”), filed a citizen suit (the

    “Complaint” or “Citizen Suit”) under the citizen enforcement

    provision of the Federal Water Pollution Prevention and

    Control Act (“CWA”), 33 U.S.C. § 1365(a), against the Puerto

    Rico Aqueduct and Sewer Authority (“Defendant PRASA” or

    “PRASA”) and the United States Environmental Protection

    Agency     (“Defendant      EPA”     or   “EPA”)     (collectively,
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 2 of 30




    REYES-MUÑOZ, ET AL, v.                                     Page 2
    PRASA, ET AL.




    “Defendants”). Docket No. 1. Plaintiffs also advanced Puerto

    Rico law claims for nuisance and riparian rights. Id.

          In the wake of Plaintiffs’ Complaint, Defendants

    separately moved for its dismissal. As such, there are two

    dispositive motions pending before the Court. First, is

    Defendant PRASA’s Motion to Dismiss for Lack of

    Jurisdiction and Failure to State a Claim pursuant to Federal

    Rules of Civil Procedure 12(b)(1) and 12(b)(6) (“Rules 12(b)(1)

    and 12(b)(6)”), respectively, see Docket No. 11, which

    Plaintiffs opposed, see Docket No. 17. Second, is Defendant

    EPA’s Motion to Dismiss for Lack of Jurisdiction under Rule

    12(b)(1), see Docket No. 18, which was opposed by Plaintiffs,

    see Docket No. 23. Defendant EPA filed a reply, see Docket No.

    27, after having moved for prior leave to do so, see Docket No.

    26.

          For the reasons set forth below, Defendant PRASA’s

    Motion to Dismiss at Docket Number 11 is DENIED while

    Defendant EPA’s Motion to Dismiss at Docket Number 18 is

    GRANTED.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 3 of 30




    REYES-MUÑOZ, ET AL, v.                                                  Page 3
    PRASA, ET AL.




    I. Factual and Procedural Background

        On August 19, 2019, Plaintiffs—who are both residents of

    Caguas, Puerto Rico—notified (the “Notice”) 1 Defendants

    that they had identified certain activity that violated the CWA

    near a second property that they own in the municipality of

    Cidra (the “Property”). Docket No. 1 at ¶¶ 1-2 and 8-11; see

    also Docket No. 1-1. Specifically, in that Notice, Plaintiffs

    informed Defendants that they intended to file a suit against

    PRASA for violations of the CWA because a sewage manhole,

    located at Global Positioning System (“GPS”) 18.1781955, -

    66.15260600 (the “Manhole”), was discharging raw sewage.

    Docket No. 1 at ¶¶ 12 and 26; see also Docket No. 1-1. Plaintiffs

    allege that, when these discharges occur, the raw sewage



    1 This “Notice” refers to the 60-day notice required under § 1365(b). See 33

    U.S.C. § 1365(b)(1)-(2) (stating that “[n]o action may be commenced— (1)
    under subsection (a)(1) of this section— (A) prior to sixty days after the
    plaintiff has given notice of the alleged violation (i) to the Administrator,
    (ii) to the State in which the alleged violation occurs, and (iii) to any
    alleged violator of the standard, limitation, or order or . . . (2) under
    subsection (a)(2) of this section prior to sixty days after the plaintiff has
    given notice of such action to the Administrator [of the EPA].”).
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 4 of 30




    REYES-MUÑOZ, ET AL, v.                                                 Page 4
    PRASA, ET AL.




    spills over to the land adjacent to the Property and into the

    Cidra Lake. Docket No. 1 at ¶ 12; see also Docket No. 1-1.

        In the Notice, Plaintiffs informed that the discharges had

    been previously reported to Defendants to no avail. 2 Docket

    No. 1 at 13; see also Docket No. 1-1 at 2-6. Plaintiffs added that

    their suit would also be directed at Defendant EPA, for it had

    failed to commence enforcement actions against PRASA

    given the aforementioned violations or to otherwise

    diligently prosecute any consent decree that may apply to

    their allegations. Docket No. 1 at ¶¶ 32 and 35; see also Docket

    No. 1-1 at 2 and 5.




    2 In their Notice, Plaintiffs allege that the violations date back to 2015.
    Docket No. 1-1 at 2. However, the Court notes that only the specific dates
    of the incidents that occurred in 2019, as of the time that the Notice was
    sent, were identified in both the Notice and the Complaint. Docket No. 1
    at ¶ 13; see also Docket No. 1-1 at 2. The 2019 raw sewage discharges into
    the Cidra Lake reportedly occurred on February 12, 2019, February 14,
    2019, March 28, 2019, May 14, 2019, June 10, 2019, June 14, 2019 and
    August 2, 2019. Id.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 5 of 30




    REYES-MUÑOZ, ET AL, v.                                     Page 5
    PRASA, ET AL.




        On December 13, 2019, Plaintiffs filed the instant

    Complaint. Docket No. 1. There, they rehashed the allegations

    set forth in their Notice and added that while Defendants

    failed to respond to the Notice, see Docket No. 1 ¶ 31, at some

    point in August 2018—prior to sending the Notice to the EPA

    and PRASA—Defendant EPA informed them that there was

    nothing that it could do about the discharges and that there

    was no law that would allow it to begin any enforcement

    action against PRASA to address their concerns. Id. at ¶ 34.

        Although Defendant PRASA reportedly lacks a permit

    that would allow it to discharge raw sewage from the

    Manhole and notwithstanding the Notice, Plaintiffs contend

    that the discharges are a continuing problem. Id. at ¶¶ 14, 28,

    36. According to Plaintiffs, the discharges cause foul odors

    which preclude them from fully enjoying the Property, have

    diminished the value of the Property, and pose a threat to

    their health. Id. at ¶¶ 17-26.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 6 of 30




    REYES-MUÑOZ, ET AL, v.                                                 Page 6
    PRASA, ET AL.




    II. Analysis

        A. Defendant PRASA’s Motion to Dismiss

                a. Standard of Review

        In its Motion to Dismiss, Defendant PRASA argues that,

    since it entered into a consent decree in 2016 (the “2016

    Consent Decreet”) 3 with the EPA to address, inter alia, the

    issues raised by Plaintiffs, the CWA’s “diligent prosecution

    bar” strips this Court of jurisdiction to entertain Plaintiffs’

    Complaint. See Docket No. 11. In Cebollero-Bertran v. Puerto

    Rico Aqueduct and Sewer Authority, 4 F.4th 63, 72 (1st Cir. 2021),

    the First Circuit held that “the CWA’s diligent prosecution

    bar is a mandatory claims-processing rule that does not

    implicate subject matter jurisdiction.” As such, the Court will


    3Two things are worth acknowledging here. First, the Court takes judicial
    notice of the 2016 Consent Decree for it is a public filing which can be
    found in the following case docket: United States v. PRASA, Civil No. 3:15-
    cv-02283 (D.P.R. 2015). Second, in its Motion to Dismiss, Defendant
    PRASA identifies the consent decree as the 2015 Consent Decree.
    However, because the same was entered on May 23, 2016, throughout this
    Omnibus Opinion and Order, the Court will refer to it as the 2016 Consent
    Decree.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 7 of 30




    REYES-MUÑOZ, ET AL, v.                                           Page 7
    PRASA, ET AL.




    employ the standard of review corresponding to a motion

    filed pursuant to Rule 12(b)(6) to analyze PRASA’s Motion to

    Dismiss.

        Federal Rule of Civil Procedure 8(a)(2) serves as the

    Court’s starting point. That rule states that a complaint must

    include a “short and plain statement of the claim showing that

    the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). And

    when considering a Rule 12(b)(6) motion, the Court must

    determine whether plaintiff’s complaint contains “enough

    facts to state a claim to relief that is plausible on its face.” Bell

    Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). To make

    such a determination, the Court embarks on a two-step

    analysis. Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st

    Cir. 2011). This analysis is a context-specific task that relies on

    the Court’s “judicial experience and common sense.” Ashcroft

    v. Iqbal, 556 U.S. 662, 679 (2009). While at this stage the Court

    cannot consider extrinsic evidence, the Court is allowed to

    “augment these facts and inferences with data points gleaned

    from documents incorporated by reference into the
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 8 of 30




    REYES-MUÑOZ, ET AL, v.                                          Page 8
    PRASA, ET AL.




    complaint, matters of public record, and facts susceptible to

    judicial notice.” Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir.

    2011).

        First, while the Court is called to accept—in this case,

    Plaintiffs—well pleaded allegations as true, such a mandate

    does not mean that the Court is forever destined to do so, for

    “[t]hreadbare recitals of the elements of a cause of action,

    supported by mere conclusory statements” do not constitute

    well pleaded allegations under the Rule 12(b)(6) framework.

    Iqbal, 556 U.S. at 678. Therefore, the Court must identify and

    disregard conclusory factual allegations because it is “not

    bound to accept as true a legal conclusion couched as a factual

    allegation.” Id. (internal citations and quotations omitted).

        Second, the Court examines whether the factual

    allegations—devoid of legal conclusions—allow “the [C]ourt

    to draw the reasonable inference that the defendant is liable

    for the misconduct alleged.” Id. That is, in order to survive

    such motion, Plaintiffs must have set forth allegations that

    “nudge [their] claims across the line from conceivable to
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 9 of 30




    REYES-MUÑOZ, ET AL, v.                                      Page 9
    PRASA, ET AL.




    plausible.” Twombly, 550 U.S. at 570.

                b. The CWA’s Diligent Prosecution Bar

        In its Motion to Dismiss, Defendant PRASA contends that

    the CWA’s diligent prosecution bar forecloses Plaintiffs’

    Complaint. Docket No. 11. The CWA’s diligent prosecution

    bar precludes the filing of a citizen suit pursuant to § 1365(a)

    if the EPA or a state “has commenced and is diligently

    prosecuting a civil or criminal action in a court of the United

    States . . .” 33 U.S.C. § 1365(b)(1)(B).    Meaning that, for

    Plaintiffs’ Complaint to move forward, Plaintiffs must have

    alleged that the EPA, or a state has not commenced a civil or

    criminal action “analogous” to Plaintiffs’ Complaint or that

    such an action already commenced but is not being diligently

    prosecuted. Cebollero-Bertran, 4 F.4th at 74 (citing N. & S.

    Rivers Watershed Ass’n, Inc. v. Town of Scituate, 949 F.2d 552,

    557 (1st Cir. 1991)).

        Here, Defendant PRASA latches on to the 2016 Consent

    Decree to argue that the diligent prosecution bar applies.

    Defendant PRASA reasons that the 2016 Consent Decree
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 10 of 30




     REYES-MUÑOZ, ET AL, v.                                           Page 10
     PRASA, ET AL.




     shows that an action was filed by the EPA which addresses

     Plaintiffs’ claims and is being diligently prosecuted. Docket

     No. 11 at pgs. 2-3. Further, Defendant PRASA sustains that

     the Manhole “is associated with a PRASA pump station

     known as Treasure Valley [Pump Station], 4 which in turn

     transmits the collected wastewater to PRASA’s Cayey

     Wastewater Treatment Plant (“Cayey WWTP”).” Id. at pg. 2.

     Defendant PRASA further informs that “[t]he Treasure Valley

     [PS] and the [wastewater collection system] 5 are portions of

     the Cayey WWTP and are covered by the [2016] Consent

     Decree.” Id. Defendant PRASA therefore stresses that, not

     only was an action commenced by the EPA against PRASA

     which resulted in the entry of the 2016 Consent Decree, but

     that the same is being diligently prosecuted, for in light of its



     4Throughout this Omnibus Opinion and Order the Court will refer to the
     Treasure Valley Pump Station as the “Treasure Valley PS”.

     5Defendant PRASA acknowledged that the Manhole was part of its
     wastewater collection system. See Docket No. 11 at pg. 2.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 11 of 30




     REYES-MUÑOZ, ET AL, v.                                               Page 11
     PRASA, ET AL.




     entry, PRASA has taken—and will continue to take—specific

     steps to address and correct the issues raised by Plaintiffs. Id.

     at pgs. 2-3 and 10-11.

           Plaintiffs in turn oppose 6 Defendant PRASA’s Motion to

     Dismiss and argue that the diligent prosecution bar does not

     apply. Docket No. 17. In support of this contention, Plaintiffs

     aver that the EPA has not commenced an action addressing

     their concerns because the 2016 Consent Decree does not

     tackle the specific violations set forth in their Complaint. Id.

     at pg. 19. 7 Plaintiffs also argue that even if the Manhole and

     area in question are included in the 2016 Consent Decree,

     Defendant PRASA’s inaction regarding their claims and

     Defendant EPA’s failure to ensure Defendant PRASA’s


     6 The Court acknowledges that Plaintiffs requested that their Opposition
     to Defendant PRASA’s Motion to Dismiss be considered a Motion for
     Partial Summary Judgment under Federal Rule of Civil Procedure 56.
     Docket No. 17 at pg. 2. The Court declines Plaintiffs’ invitation. We find
     that there is no need for such conversion and will therefore adhere to the
     strictures of Rule 12(b)(6).

     7   See also Docket No. 1 at ¶¶ 29-30.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 12 of 30




     REYES-MUÑOZ, ET AL, v.                                           Page 12
     PRASA, ET AL.




     compliance with the 2016 Consent Decree, denote that this

     matter is not being diligently prosecuted. Id. at pgs. 11-19. 8

           The Court begins its analysis by discussing Plaintiffs’

     claim that the 2016 Consent Decree does not refer to the

     specific violations laid out in their Complaint. In Cebollero-

     Bertran, the First Circuit noted that “[t]he [2016] Consent

     Decree need not single out the specific locations [Plaintiffs]

     state are the sources of the unlawful discharge.” 4 F.4th at 74.

     Such specificity is not required if the “unlawful discharges are

     within the ambit of [the 2016 Consent Decree’s] causes of

     action.” Id. The Court finds that such is the case here.

           The 2016 Consent Decree is broad in scope. The aforesaid

     calls on PRASA to, inter alia, “bring its [water treatment

     plants] and [wastewater treatment plants] facilities into

     compliance          with     its   [National    Pollutant   Discharge




     8   See also Docket No. 1 at ¶¶ 31-32 and 35.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 13 of 30




     REYES-MUÑOZ, ET AL, v.                                                Page 13
     PRASA, ET AL.




     Elimination System] 9 permits and the CWA 10 on a designated


     9 For ease of reference, and because it is the acronym assigned to it,
     throughout this Omnibus Opinion and Order, the Court will refer to the
     “National Pollutant Discharge Elimination System” as “NPDES”.

     10The Court adds that, in the “Background” section of the 2016 Consent
     Decree, it is specified that the EPA’s suit against PRASA—which resulted
     in said decree—alleged that PRASA had:

             discharged pollutants without a NPDES Permit
             authorizing such discharge in violation of Section 301(a)
             of the CWA, 33 U.S.C. § 1311(a); discharged pollutants in
             excess of the effluent limitations contained in PRASA’s
             NPDES Permits for its WTPs and WWTPs in violation of
             Section 301(a) of the CWA, 33 U.S.C. § 1311(a); failed to
             meet operation and maintenance provisions of the
             applicable NPDES Permits for its WTPs, WWTPs,
             including the Puerto Nuevo Regional WWTP Permit as
             required by 40 CFR § 122.41(e) and in violation of Section
             301(a) of the CWA, 33 U.S.C. § 1311(a); and failed to
             report discharges as required by the applicable NPDES
             permits. EPA further alleges that the Complaint states
             claims upon which relief may be granted against PRASA
             under Sections 301(a), 309, and 402 of the CWA, 33 U.S.C.
             §§ 1311, 1319, and 1342.

     See United States v. PRASA, Civil No. 3:15-cv-2283, Docket No. 10 at pgs.
     8-9.
          The “Objectives” section of the 2016 Consent Decree added, inter alia,
     that:
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 14 of 30




     REYES-MUÑOZ, ET AL, v.                                                   Page 14
     PRASA, ET AL.




     timeline. In furtherance of this goal, it requires PRASA to

     conduct studies of its sewers and perform necessary repairs

     and construction.” Id. at pg. 68. Plaintiffs’ allegations

     regarding PRASA’s unlawful discharges, mirror the issues

     addressed in the 2016 Consent Decree. 11 And, in their


                [i]t is the express purpose of the United States [on behalf
                of the EPA] and PRASA in entering into this Consent
                Decree to further the objectives of the CWA, as
                enunciated at Section 101, 33 U.S.C. § 1251, to eliminate
                unauthorized discharges, to address NPDES Permit
                effluent limitation exceedances, implement proper
                operation and maintenance at the Facilities, and to
                supersede certain Prior Consent Decrees to the extent and
                in the manner set forth in this Consent Decree. All plans,
                reports, construction, remedial measures, and other
                obligations in this Consent Decree or resulting from the
                activities required by this Consent Decree shall have the
                objective of furthering PRASA’s ability to come into and
                remain in full compliance with the CWA, and with the
                terms and conditions of its NPEDS Permits.

     Id. at pgs. 11-12.

         The aforementioned objectives of the 2016 Consent Decree track
     Plaintiffs’ claims as noted in their Complaint and Notice.

     11   See also supra note 10.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 15 of 30




     REYES-MUÑOZ, ET AL, v.                                               Page 15
     PRASA, ET AL.




     Opposition to Defendant PRASA’s Motion to Dismiss,

     Plaintiffs do not reject Defendant PRASA’s assertion that the

     Manhole is “associated” to the Treasure Valley PS and Cayey

     WWTP which are areas covered by the 2016 Consent Decree. 12

     This shows that, contrary to Plaintiffs’ argument that the 2016

     Consent Decree is inapplicable to their claims, the same does

     constitute an “analogous action”. The Court therefore shifts

     gears to analyze whether the 2016 Consent Decree is being

     diligently prosecuted.

          Defendant PRASA’s assertion that the 2016 Consent

     Decree allows for the automatic application of the CWA’s

     diligent prosecution bar misfires here. The Cebollero-Bertran

     court clarified that while a consent decree represents a step in


     12In their Opposition to Defendant PRASA’s Motion to Dismiss, Plaintiffs
     acknowledge that “[t]he [2016] Consent Decree, however, does refer to
     other remedies and enforcement actions against discharges of pollutants
     occurring right next to the Cidra Lake reservoir, that is, right next from
     the GPS coordinates provided to the defendant.” See Docket No. 17 at ¶ 9
     and pg. 14 (stating that “Plaintiffs also alleged that [the 2016] Consent
     Decree refers to other remedies and enforcement against discharges of
     pollutants occurring on the Cidra Lake from the GPS coordinates
     provided to the defendant related to the sewer spillage.”).
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 16 of 30




     REYES-MUÑOZ, ET AL, v.                                       Page 16
     PRASA, ET AL.




     the right direction, it is not a “cure-all”, for further action—in

     addition to the entry of the consent decree—is required such

     that said document comes to life and serves its purpose, in

     this case: to implement corrective actions to right PRASA’s

     failure to abide by the CWA. 4 F.4th at 74-75.

         Plaintiffs’ Complaint is clear as to the reported lack of

     diligent prosecution regarding their claims. Notwithstanding

     the fact that considerable time has elapsed since the entry of

     the 2016 Consent Decree, according to Plaintiffs, no corrective

     action has been undertaken by either of the Defendants even

     after the Notice was sent, as such, the violations remain on-

     going, and the discharges are affecting the Property and pose

     a threat to Plaintiffs’ health. See Docket No. 1 at ¶¶ 13, 14, 17-

     24, 31, 33-34 and 36. Most fundamentally, Plaintiffs’

     Complaint underscores that the EPA has not been diligently

     prosecuting any consent decree that may apply to Plaintiffs

     claims. Id. at ¶ 35.

         Indeed, in its Motion to Dismiss, Defendant PRASA

     argues that it has undertaken the following corrective
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 17 of 30




     REYES-MUÑOZ, ET AL, v.                                      Page 17
     PRASA, ET AL.




     measures to address Plaintiffs’ concerns: (1) “[i]nstalled at

     Treasure Valley [PS] a Mission Control monitoring device to

     track pump status, pit level and Emergency Generator Unit

     that includes an alert system via e-mail and text; [(2)]

     performed general repairs (pumps, generators, etc.) and [(3)]

     visit[ed] daily to check pump station operation.” Docket No.

     11 at pgs. 10-11. Defendant PRASA also adds that it will

     “develop[] a project to evaluate the portion of the [wastewater

     collection system] of the Cayey [wastewater treatment plant]

     object of Plaintiffs’ Complaint to identify any existing

     infiltration/inflow issues to determine any other remedial

     measure necessary.” Id. at 11. But that is neither here nor there

     when considering a motion to dismiss under Rule 12(b)(6), for

     Defendant PRASA’s representations regarding what it has

     and will supposedly do to address Plaintiffs’ concerns

     constitutes extrinsic evidence that is not appropriate for the

     Court to consider at this stage. If Defendant PRASA has

     carried out—or is slated to carry out—such actions, it may

     provide such evidence at the summary judgment stage.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 18 of 30




     REYES-MUÑOZ, ET AL, v.                                       Page 18
     PRASA, ET AL.




         The Court therefore finds that the CWA’s diligent

     prosecution bar is inapplicable here because Plaintiffs have

     stated a plausible claim that the 2016 Consent Decree is not

     being diligently prosecuted by the EPA and Defendant

     PRASA’s violations of the CWA are on-going. Accordingly,

     PRASA’s Motion to Dismiss at Docket Number 11 is DENIED.

         B. Defendant EPA’s Motion to Dismiss

                 a. Standard of Review

         In its Motion to Dismiss, Defendant EPA raises a

     sovereign immunity defense to argue that the Court lacks

     subject matter jurisdiction to entertain Plaintiffs’ Complaint.

     A sovereign immunity defense is analyzed pursuant to Rule

     12(b)(1). Valentín v. Hospital Bella Vista, 254 F.3d 358, 363 (1st

     Cir. 2001). Rule 12(b)(1) calls upon the Court to “construe the

     Complaint liberally and treat all well-pleaded facts as true,

     according the plaintiff the benefit of all reasonable

     inferences.” Murphy v. United States, 45 F.3d 520, 522 (1st Cir.

     1995). Further, because here Plaintiffs are the party asserting

     subject matter jurisdiction, they bear the burden of
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 19 of 30




     REYES-MUÑOZ, ET AL, v.                                                  Page 19
     PRASA, ET AL.




     establishing its existence. Justiniano v. Soc. Sec. Admin., 876

     F.3d 14, 21 (1st Cir. 2017).

                  b. Sovereign Immunity vis-à-vis 33 U.S.C. §

                      1365(a)(2)

          Defendant EPA relies on the sovereign immunity

     generally afforded to federal agencies, in order to argue that

     all claims against it should be dismissed. It is a bedrock

     principle that “[a]bsent a waiver, sovereign immunity shields

     the Federal Government and its agencies from suit.” FDIC v.

     Meyer, 510 U.S. 471, 475 (1994). Section 1365(a)(2) 13 entails a


     13Plaintiffs did not cite to § 1365(a)(2) in their Complaint or their Notice.
     Instead, they cited to § 1365(a)(1), which in turn states that a citizen suit
     may be filed:

             against any person (including (i) the United States, and
             (ii) any other governmental instrumentality or agency to
             the extent permitted by the eleventh amendment to the
             Constitution) who is alleged to be in violation of (A) an
             effluent standard or limitation under this chapter or (B)
             an order issued by the Administrator or a State with
             respect to such a standard or limitation[.]

     See 33 U.S.C. § 1365(a)(1).
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 20 of 30




     REYES-MUÑOZ, ET AL, v.                                                Page 20
     PRASA, ET AL.




     limited waiver which opens the door for the EPA to be sued.

     See Conservation Law Foundation, Inc. v. Pruitt, 881 F.3d 24, 28

     (1st Cir. 2018) (citing U.S. Dep’t of Energy v. Ohio, 503 U.S. 607,

     615 (1992)). This waiver, however, receives the same

     treatment that all sovereign immunity waivers are given,

     namely that, it is to be strictly construed in favor of—in this

     case—the EPA. Id. (citing McMahon v. United States, 342 U.S.

     25, 27 (1951)).

          Section 1365(a)(2) allows a citizen suit to be filed against

     the EPA 14 if it has failed “to perform any act or duty under


          This provision generally applies to the alleged polluter, which under
     the facts of the instant case is PRASA, whereas § 1365(a)(2) applies solely
     to the EPA. In their Opposition to Defendant EPA’s Motion to Dismiss,
     Plaintiffs invoke § 1365(a)(2) in order to articulate their claims against
     Defendant EPA. The Court finds that, while Plaintiffs did not specifically
     cite to § 1365(a)(2) in their Notice or Complaint, after a comprehensive
     reading of those documents and affording all inferences in their favor, the
     Court finds that both documents include allegations that would
     encompass a claim under § 1365(a)(2). Now, whether such allegations
     survive the sovereign immunity defense raised by Defendant EPA will be
     the focus of the Court’s analysis in this section.

     14Section 1365(a)(2) authorizes citizen suits against the Administrator of
     the EPA. While here Plaintiffs sued the EPA, for analysis purposes, the
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 21 of 30




     REYES-MUÑOZ, ET AL, v.                                              Page 21
     PRASA, ET AL.




     this chapter which is not discretionary[.]” 33 U.S.C. §

     1365(a)(2). Defendant EPA argues that Plaintiffs have not

     identified the “non-discretionary” duty that it was supposed

     to but did not carry out. Docket No. 18 at pgs. 5-8. Plaintiffs’

     response to Defendant EPA’s Motion to Dismiss consists of a

     three-tiered counterattack whereby they argue that: (1) 33

     U.S.C. § 1319(a)(3) (“§ 1319(a)(3)”)—which refers to 33 U.S.C.

     § 1319(b) (“§ 1319(b)”)—imposes a non-discretionary duty for

     the EPA to ensure that PRASA complies with 33 U.S.C. § 1311

     (“§ 1311”); (2) the EPA waived its sovereign immunity when

     it entered into the 2016 Consent Decree; and because of such

     waiver, (3) the enforcement of the 2016 Consent Decree is not

     a discretionary duty, but rather, a mandatory one. See Docket

     No. 23. The Court will address each argument in turn.

         As far as Plaintiffs first argument is concerned, in order for

     their claims to fall within the confines of the limited waiver

     under § 1365(a)(2) of the EPA’s sovereign immunity, they


     Court will treat their claim under § 1365(a)(2) as if it had been brought
     against the Administrator of the EPA.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 22 of 30




     REYES-MUÑOZ, ET AL, v.                                                   Page 22
     PRASA, ET AL.




     were tasked with showing that the EPA failed to perform a

     “non-discretionary” duty. In the Notice and the Complaint,

     Plaintiffs identify 33 U.S.C. § 1319(a)(1) (“§ 1319(a)(1)”) as

     having imposed a non-discretionary duty on the EPA to take

     on an enforcement action against PRASA because the

     discharges that stemmed from the Manhole and ended up in

     the Cidra Lake violated § 1311. 15 But Plaintiffs do not develop

     an argument addressing whether § 1319(a)(1) implicates a

     non-discretionary duty in their Opposition to Defendant

     EPA’s Motion to Dismiss. Instead, they invoke § 1319(a)(3)


     15Section 1311, prohibits, inter alia, “the discharge of any pollutant” unless
     the discharge satisfies the provisions of the CWA which allows, as
     exceptions, such discharges by way of, for example, the NPDES permit
     program, as specified under § 1342. See 33 U.S.C. § 1311. The CWA defines
     a “point source” as “any discernible, confined and discrete conveyance,
     including but not limited to any pipe, ditch, channel, tunnel, conduit, well,
     discrete fissure, container, rolling stock, concentrated animal feeding
     operation, or vessel or other floating craft, from which pollutants are or
     may be discharged.” 33 U.S.C. § 1362 (14). It is worth mentioning that the
     Supreme Court has noted that the CWA “makes plain that a point source
     need not be the original source of the pollutant; it need only convey the
     pollutant to ‘navigable waters[.]’” South Fla. Water Mgmt. Dist. v.
     Miccosukee Tribe, 541 U.S. 95, 105 (2004).
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 23 of 30




     REYES-MUÑOZ, ET AL, v.                                                  Page 23
     PRASA, ET AL.




     and argue that, that section impose a non-discretionary duty

     on the EPA to embark on an enforcement action to enforce §

     1311. Docket No. 23 at pgs. 12-24. Given Plaintiffs’ reliance on

     § 1319(a)(3) in their Opposition to Defendant EPA’s Motion to

     Dismiss, and because the Court finds that § 1319(a)(1) 16 does

     not apply to the facts included in the Notice and the

     Complaint, the Court will conduct its analysis pursuant to §

     1319(a)(3) in order to determine whether that subsection

     imposes a non-discretionary duty on the EPA. 17


     16 Section 1319(a)(1) states that “[w]henever, on the basis of any
     information available to him, the Administrator finds that any person is
     in violation of any condition or limitation which implements section 1311,
     1312, 1316, 1317, 1318, 1328 or 1345 of this title in a permit issued by a
     State under an approved permit program under 1342 or 1344 of this title
     he shall proceed under his authority in paragraph (3) of this subsection or
     he shall notify the person in alleged violation and such State of such
     finding[.]” 33 U.S.C. § 1319(a)(1) (emphasis ours). Here, Plaintiffs have not
     alleged that the permit that was necessary in order for PRASA to continue
     the discharges from the Manhole was issued by the state.

     17The Court acknowledges that neither the Notice nor the Complaint cited
     to § 1319(a)(3), however, akin to our reasoning at supra note 13, both the
     Notice and the Complaint provide sufficient allegations to direct the
     Court’s eyes to § 1319(a)(3). As such, whether § 1319(a)(3) entails a non-
     discretionary duty will be the focus of the Court’s analysis in this section.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 24 of 30




     REYES-MUÑOZ, ET AL, v.                                                    Page 24
     PRASA, ET AL.




          In Heckler v. Chaney, 470 U.S. 821, 831 (1985), the Supreme

     Court held that the decision of an agency to prosecute or

     undertake enforcement action is “generally committed to an

     agency’s absolute discretion.” Following the Heckler decision,

     the Circuit Courts that have analyzed whether § 1319(a)(3)

     entails a discretionary or non-discretionary duty have held

     that the former holds. See Sierra Club v. Whitman, 268 F.3d 898,

     902-03 (9th Cir. 2001); Dubois v. Thomas, 820 F.2d 943, 946-47

     (8th Cir. 1987). 18 Plaintiffs disagree with these cases, for

     according to them the word “shall”, which figures in §

     1319(a)(3), imposes a non-discretionary duty on the EPA to

     undertake enforcement actions. Docket No. 23 at pgs. 12-24.

     Plaintiffs cite to case law from the Supreme Court in support

     of the proposition that “shall” is generally indicative of

     mandatory language. Id. at pgs. 15-16 and 23. While that is



     18To date, the First Circuit has yet to pass on this matter. However, at least
     another district court that belongs to the First Circuit has cited this line of
     cases favorably. See Rauseo v. Army Corps of Engineers, 368 F.Supp.3d 202,
     207 (D. Mass. 2019).
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 25 of 30




     REYES-MUÑOZ, ET AL, v.                                           Page 25
     PRASA, ET AL.




     true, the Court is persuaded by the discussion in Sierra Club

     addressing this matter. In Sierra Club, the Ninth Circuit also

     acknowledged that case law from the Supreme Court has

     identified “shall” as a word that generally refers to

     mandatory language. 268 F.3d at 904. However, it noted,

     pursuant to Supreme Court case law that, “[t]he question

     whether      ‘shall’     commands     or   merely   authorizes      is

     determined by the objectives of the statute.” Id. (citing Escoe

     v. Zerbst, 295 U.S. 490, 493 (1993)). The Sierra Club court

     therefore analyzed the legislative intent behind § 1319 and the

     statutory language as a whole—including § 1319(b) which §

     1319(a)(3)    makes       reference   to—and    determined       that

     “[n]either the language, nor the structure, nor the legislative

     history of [S]ection 1319 shows with any clarity that Congress

     intended to make either findings or enforcement actions

     mandatory.” Id. at 905. The Court understands that the

     reasoning and ultimate holding in Sierra Club is in line with

     the general norm that sovereign immunity waivers are to be

     strictly construed and not “enlarge[d] . . . beyond what the
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 26 of 30




     REYES-MUÑOZ, ET AL, v.                                      Page 26
     PRASA, ET AL.




     language requires.” Ruckelshaus v. Sierra Club, 463 U.S. 680,

     685-686 (1983) (quoting Eastern Transp. Co. v. United States, 272

     U.S. 675, 686 (1927)). As such, the Court agrees with the Sierra

     Club court and maintains that § 1319(a)(3) does not impose a

     non-discretionary duty directing the EPA to embark on an

     enforcement action.

         The Court next examines Plaintiffs’ second and third

     arguments. Here, the Court need not consider whether the

     EPA waived its sovereign immunity when it sued PRASA and

     entered into the 2016 Consent Decree. The reason being that,

     with this argument, ultimately what Plaintiffs are saying is

     that the enforcement of the 2016 Consent Decree is a non-

     discretionary duty that should have been carried out by the

     EPA; for then, their Citizen Suit would serve as a vehicle to

     obtain enforcement of the same. This argument falls short for

     several reasons.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 27 of 30




     REYES-MUÑOZ, ET AL, v.                                                Page 27
     PRASA, ET AL.




          For starters, Plaintiffs were not a party to the 2016 Consent

     Decree. 19 The general principle remains “that a consent decree

     is not enforceable directly or in collateral proceedings by

     those who are not parties to it even though they were

     intended to be benefitted by it.” Blue Chips Stamps v. Manor

     Drug Stores, 421 U.S. 723, 750 (1975). Moreover, only the

     issuing court may enforce a consent decree for which it has

     retained jurisdiction and it so happens that this Court is not

     the court that issued the 2016 Consent Decree. 20 See Local No.


     19 The 2016 Consent Decree was entered into by the United States of
     America, on behalf of the EPA and PRASA, which was identified as a
     public corporation tasked with administering the aqueduct and sewer
     system of the Commonwealth of Puerto Rico and considered a
     “municipality” pursuant to § 1362. See United States v. PRASA, Civil No.
     3:15-cv-2283, Docket No. 10 at pgs. 5 and 12-13. The Commonwealth of
     Puerto Rico is a signatory to the 2016 Consent Decree, for its joinder was
     mandatory under § 1319(e). Id.

      The 2016 Consent Decree includes a “Retention of Jurisdiction” clause
     20

     which states the following:

             135. The Court shall retain jurisdiction of this matter for
             all purposes, including overseeing implementation of this
             Consent Decree, until termination of the Consent Decree.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 28 of 30




     REYES-MUÑOZ, ET AL, v.                                                 Page 28
     PRASA, ET AL.




     93, Int’l Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501,

     523-24 n.13 (1986); In re Pearson, 990 F.2d 653, 657 (1st Cir.

     1993). Bearing this in mind, if Plaintiffs intend to explore

     whether they have standing to seek the enforcement of the

     2016 Consent Decree, they must do so before the issuing

     court, not before this Court.

         Lastly,    §   1365(a)(2)     clearly    states    that    the    non-

     discretionary duty to be identified by Plaintiffs must fall

     “under this chapter”. A consent decree is hybrid in nature for

     it “embodies an agreement of the parties and thus in some

     respects is contractual in nature.” Rufo v. Inmates of the Suffolk

     Cty. Jail, 502 U.S. 367, 378 (1992). It also happens to be “an

     agreement that the parties desire and expect will be reflected



             136. The United States retains the right to enforce the
             terms of this Consent Decree and to take any other action
             authorized by federal, Commonwealth or local law to
             achieve or maintain compliance with this Consent
             Decree.

     See United States v. PRASA, Civil No. 3:15-cv-2283, Docket No. 10 at pg. 94.
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 29 of 30




     REYES-MUÑOZ, ET AL, v.                                              Page 29
     PRASA, ET AL.




     in, and be enforceable as, a judicial decree that is subject to the

     rules generally applicable to other judgments and decrees.”

     Id.; see also Brigido Urbino v. Porto Rico Ry. Light & Power Co.,

     68 F. Supp. 841, 842 (D.P.R. 1946) (acknowledging that a

     consent decree “is a judicial act involving an exercise of the

     judicial power.”). Here, Plaintiffs have failed to explain how

     the enforcement of the 2016 Consent Decree—which entails a

     judicially imposed duty in light of an agreement between the

     EPA and PRASA—constitutes a non-discretionary duty that

     falls under the CWA.

          Accordingly, because Plaintiffs were unable to bypass the

     sovereign immunity jurisdictional roadblock—given that

     they did not plausibly state a claim that the EPA failed to

     carry out a non-discretionary duty—Defendant EPA’s Motion

     to Dismiss is GRANTED. 21


     21As Defendant EPA points out in its Motion to Dismiss, see Docket No.
     18 at pg. 11, it is unclear whether Plaintiffs’ state law claims are also
     directed at Defendant EPA. A reading of the section in the Complaint
     discussing the state law claims advanced by Plaintiffs appears to only
     reference PRASA. It is not until the final sentence of that section that
Case 3:19-cv-02131-SCC Document 35 Filed 08/19/21 Page 30 of 30




     REYES-MUÑOZ, ET AL, v.                                                   Page 30
     PRASA, ET AL.




     III. Conclusion

         For the reasons set forth above, Defendant PRASA’s

     Motion to Dismiss at Docket Number 11 is DENIED.

     Conversely, Defendant EPA’s Motion to Dismiss at Docket

     Number 18 is GRANTED. Plaintiffs’ claims against

     Defendant EPA are DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 19th day of August, 2021.

             S/ SILVIA CARREÑO-COLL
             UNITED STATES DISTRICT COURT JUDGE




     Plaintiffs state that “[t]he illegal sewage spills, resulting from the PRASA’s
     breach and the EPA’s omission of its prosecutorial duties, are the cause
     for the injuries to plaintiff.” See Docket No. 1 at ¶ 41. Plaintiffs did not
     address their state law claims in their Opposition to Defendant EPA’s
     Motion to Dismiss. In any event, because the Court has granted Defendant
     EPA’s Motion to Dismiss, Plaintiffs have failed to specify a statutory
     provision that would waive the EPA’s sovereign immunity and being as
     there remain no federal claims against Defendant EPA, Plaintiffs’ state law
     claims against it—if any—are also dismissed. See McCloskey v. Mueller, 446
     F.3d 262, 272 (1st Cir. 2006).
